     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Claudia Calcelia,                           )
                                            )
      Plaintiff,                            ) Civil Action File No.:
                                            )
      v.                                    )
                                            )
Northstar Location Services, LLC,           )       COMPLAINT WITH
                                            )    JURY TRIAL DEMAND
                                            )
      Defendant                             )


                        PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                    PARTIES

      1.     Plaintiff, Claudia Calcelia, is a natural person who resides in Henry

County, Georgia.

      2.     Defendant, Northstar Location Services, LLC, is a limited liability

corporation authorized to do business in Georgia and can be served through its

                                        1
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 2 of 14




registered agent, C T Corporation System, 289 South Culver Street, Lawrenceville,

Georgia 30046-4805.

                          JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter

alia, Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Venue is proper in the Atlanta Division because the Defendant

maintains a Registered Agent in Gwinnett County which is in the Atlanta Division.

                            FACTUAL ALLEGATIONS

      7.     Plaintiff is a 52-year-old woman with deteriorating health. She is

disabled, unable to engage in competitive employment, and is in the process of

obtaining disability insurance benefits through the Social Security Administration.

                                          2
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 3 of 14




      8.     Plaintiff is allegedly obligated to pay a consumer debt in the form of a

deficiency balance following the repossession and sale of a vehicle she had

purchased for her personal use. Plaintiff is, therefore, a “consumer”, as that term is

defined by 15 U.S.C. § 1692a(3).

      9.     Defendant is a collection agency specializing in the collection of the

consumer debt.

      10.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      11.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      12.    Defendant is, therefore, a “debt collector” as that term is defined by

15 U.S.C. § 1692a(6).

      13.    The Plaintiff has fallen behind on a significant number of consumer

debts, mostly medical expenses, over the last few years.

      14.    On April 21, 2021 the Defendant sent the Plaintiff a letter seeking to

collect the sum of $4,901.21 on behalf of its principal, Ally Financial (hereinafter

referred to as “Ally”).




                                          3
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 4 of 14




      15.    Upon information and belief, Defendant is seeking to collect from the

Plaintiff a deficiency balance following the repossession and sale of a motor

vehicle.

      16.    Georgia law requires a creditor who would seek a deficiency

following the repossession and sale of a vehicle to perform specific conditions-

precedent including the issuance of a statutorily mandated writing to the Debtor

within 10 days of a repossession. This writing is commonly referred to as a “Notice

of Intent to Sell”. See, O.C.G.A, § 10-1-36.

      17.    A creditor’s failure to comply with the requirements of the Georgia

statute as they relate to the production and delivery of this writing is an absolute

bar to the recovery of any deficiency. Bryant Int'l, Inc. v. Crane, 188 Ga. App. 736,

374 S.E.2d 228 (1988).

      18.    The Plaintiff did not receive a letter from Ally that complied with the

requirements of O.C.G.A. 10-1-36.

      19.    Upon information and belief, neither the Defendant nor the creditor at

time of repossession complied with O.C.G.A. § 10-1-36.

      20.    Accordingly, both the creditor for whom it is collecting and the

Defendant are precluded from seeking any such recovery as a matter of law.




                                         4
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 5 of 14




      21.    At all times relevant to this action, Defendant knew or should have

known that the requirements of O.C.G.A. § 10-1-36 had not been met and that it

was unlawfully attempting to collect an unenforceable claim.

      22.    Defendant has falsely communicated and represented that Plaintiff is

legally obligated to pay the amount it seeks.

      23.    The Fair Debt Collection Practices Act provides an indisputable

means by which a consumer may discontinue most communications from a

collector, thereby preserving their peace. 15 U.S.C. § 1692c.

      24.    The act states specifically, “If a consumer notifies a debt collector in

writing that the consumer refuses to pay a debt, or if the consumer wishes the debt

collector to cease their communication with the consumer, the debt collector shall

not communicate further with the consumer with respect to such debt. 15 U.S.C. §

1692c(c). The statute further provides three exceptions related to future

communications that include the debt collector advising the consumer that further

efforts are being terminated, that the collector may invoke specified remedies

which are ordinarily invoked by such a debt collector, or that the debt collector

intends to invoke a specified remedy.




                                          5
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 6 of 14




      25.    On May 6th, 2021, the Plaintiff caused to be mailed to the Defendant a

letter advising the Defendant that she would not be making a payment on the

account in collection. A copy of this letter is filed herewith as Exhibit 1.

      26.    The Plaintiff’s letter was delivered to the Defendant per United States

Postal Service on May 11th, 2021 at 10:05 a.m.

      27.    Notwithstanding the written notice provided to the Defendant

described herein, Defendant continued to contact the Plaintiff. Specifically, On

May 24th, 2021 Defendant caused to be mailed to the Plaintiff another letter

seeking to collect the $4,901.21 it alleges is owed by the Plaintiff to Ally Financial.

A copy of this letter is filed herewith as Exhibit 2.

      28.    The Defendant’s letter of May 24th was not subject to any of the

exceptions set forth in 15 U.S.C. § 1692c(c).

      29.    The Defendant’s letter contained highly sensitive and personal

information related to the Plaintiff, including a) the Plaintiff’s name and address;

b) the name of the Plaintiff’s creditor; c) that the Plaintiff had a debt; d) the exact

amount alleged to be owed; e) that the debt was in default; and f) that the debt was

being collected by a collection agency.




                                           6
      Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 7 of 14




       30.    The letter received by the Plaintiff shows an Intelligent Mail Barcode

(IMB) just above the address of the Plaintiff. (The IMB code has been highlighted

on Exhibit 2 for ease of reference.)

       31.    IMBs are used by the United States Postal Service and contain

information that includes the name and other identifying information of the actual

sender of the item.

       32.    The IMB displayed on the collection letter received by the Plaintiff,

when decoded, reveals that the sender was not the Defendant, but rather Matrix

Imaging Solutions (“Matrix”) a mailing service that has no relationship with the

Defendant other than that of a service vendor.

       33.    The Plaintiff believes and therefore avers that the Defendant

communicated the personal information regarding the Plaintiff and her debt to

Matrix in connection with the debt being collected and for the express purpose of

facilitating that collection.

       34.    The transmission of this information by the Defendant was an

invasion of the Plaintiff’s privacy.

       35.    Without the prior consent of the consumer given directly to the debt

collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt

                                          7
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 8 of 14




collector may not communicate, in connection with the collection of any debt, with

any person other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector. 15 U.S.C. § 1692c(b).

                                INJURIES-IN-FACT

      36.     The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health,

Inc., 654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th

Cir. 2016).

      37.     An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      38.     Violation of statutory rights are not a “hypothetical or uncertain”

injury, but one “that Congress has elevated to the status of a legally cognizable

injury through the FDCPA.” McCamis, at 4, citing Church, at 3.




                                           8
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 9 of 14




      39.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      40.    Defendants acts and omissions caused particularized harm to the

Plaintiff in that the false and misleading information provided by Defendant

hindered the Plaintiff from making the necessary decisions regarding the

prioritization of her making payments to resolve legitimate debts; the Defendant

violated the Plaintiff’s statutory right to be free of collection communications; and

the Defendant’s communication of the Plaintiff’s personal information violated a

clear statutory right and was an invasion of Plaintiff’s individual privacy.

      41.    Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiff has suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES

      42.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

      b.)    Uncompensated time expended away from activities of daily living, to

confer with counsel regarding the Defendant's collection efforts;

                                           9
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 10 of 14




      c.)    Disturbance of the Plaintiff’s peace and her right to be free of

communications from the Defendant;

      d.)    The Plaintiff suffered a violation of her right to privacy.

      e.)    Anxiety and worry caused by concern that Defendant was going to

continue to contact her regarding the debt and would continue to disseminate

private and sensitive information to third parties. The anxiety and worry

experienced by the Plaintiff was sufficient to negatively affect her demeanor, her

ability to engage in daily activities, resulted in sleeplessness, and adversely

affected her relationships with others.

                              CAUSES OF ACTION

                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                    15 U.S.C. § 1692 et. seq.

Violations of 15 U.S.C. § 1692c and subparts

      43.    The communication from the Defendant of May 24th 2021 violated 15

U.S.C. § 1692c(c).

      44.    Defendant’s communication of Plaintiff’s personal information to

Matrix as described herein was a violation of 15 U.S.C. § 1692c(b). See, Huntstein

v. Preferred Collection and Management Services, Inc., No. 19-14434 (11th Cir.

April 21, 2021)
                                          10
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 11 of 14




Violations of 15 U.S.C. § 1692e and its subparts

      45.      15 U.S.C. § 1692e specifically prohibits the use of any false,

deceptive, or misleading representations or means in connection with the collection

of any debt.

      46.      The use of “or” in § 1692e means a representation violates the

FDCPA if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674

F.3d 1238, 1241 (11th Cir. 2012).

      47.      The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      48.      Moreover, the least sophisticated consumer is not to be held to the

same standard as a reasonably prudent consumer. The least sophisticated

consumer, though not unreasonable, is "ignorant" and "unthinking," "gullible,"

and of "below-average sophistication or intelligence," Pinson v. JPMorgan Chase

Bank, Nat'l Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir.

Nov. 12, 2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)




                                         11
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 12 of 14




      49.    There is no debt, as a matter of law, by virtue of the Defendant’s

principal having failed to comply with the mandates of O.C.G.A. § 10-1-36.

      50.    Thus, each and every contrary representation made by Defendant is a

violation of §§ 1692e, 1692e(2)(A), and e(10).

                                    COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT
                  O.C.G.A. § 10-1-390, et seq.

      51.    Plaintiff incorporates by reference paragraphs 1 through 49 as though

fully stated herein.

      52.    O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      53.    The purpose of the GFBPA, is to protect consumers from unfair

and/or deceptive practices in the conduct of any trade or commerce in part or

wholly in the state. O.C.G.A. § 10-1-391.

      54.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15

U.S.C. § 45(a)(1), which implements the FDCPA.

      55.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.


                                         12
     Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 13 of 14




      56.      Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      57.      Defendant’s conduct has implications for the consuming public in

general.

      58.      Defendant’s conduct negatively impacts the consumer marketplace.

      59.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      60.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-

399(a).

      61.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      62.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

      63.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                           13
       Case 1:21-cv-02360-CAP-CMS Document 1 Filed 06/08/21 Page 14 of 14




                                  TRIAL BY JURY

        64.   Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

        a.)   Plaintiff’s actual damages;

        b.)   Statutory damages pursuant to 15 U.S.C. § 1692k;

        c.)   Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

        d.)   General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-

399(a) & (c);

        e.)   Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-

399(d); and

        f.)   Such other and further relief as may be just and proper.

        Respectfully submitted this 7th day of June, 2021.

                                         BERRY & ASSOCIATES

                                         /s/ Matthew T. Berry
                                         Matthew T. Berry
                                         Georgia Bar No.: 055663
                                         matt@mattberry.com
                                         2751 Buford Highway, Suite 600
                                         Atlanta, GA 30324
                                         Ph. (404) 235-3300
                                         Fax (404) 235-3333

                                         Plaintiff’s Attorney
                                            14
